Title: To George Washington from Timothy Pickering, 24 May 1796
From: Pickering, Timothy
To: Washington, George


        
          
            May 24. 1796.
          
        
        The Secretary of State respectfully lays before the President of the U. States—the draught of
        A message to Congress on the subject of Genl St Clair’s letter—
        Message to the Senate naming a district attorney for Massachusetts—
        A letter to Mr Pinckney—and
        A letter to Mr Parrish, Consul of the U. States at Hamburg.
        
          Timothy Pickering
        
      